
	
		I
		111th CONGRESS
		1st Session
		H. R. 2519
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2009
			Mr. Davis of Alabama
			 (for himself and Mr. King of New York)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow the
		  deduction of attorney-advanced expenses and court costs in contingency fee
		  cases.
	
	
		1.Uniform treatment of
			 attorney-advanced expenses and court costs in contingency fee cases
			(a)In
			 generalSection 162 of the Internal Revenue Code of 1986
			 (relating to trade or business expenses) is amended by redesignating subsection
			 (q) as subsection (r) and by inserting after subsection (p) the following new
			 subsection:
				
					(q)Attorney-advanced
				expenses and court costs in contingency fee casesIn the case of any expense or court cost
				which is paid or incurred in the course of the trade or business of practicing
				law and the repayment of which is contingent on a recovery by judgment or
				settlement in the action to which such expense or cost relates, the deduction
				under subsection (a) shall be determined as if such expense or cost was not
				subject to
				repayment.
					.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to expenses and costs paid or incurred in taxable
			 years beginning after the date of the enactment of this Act.
			
